SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1316
CAF 13-00901
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JEREMY D. WHITE, SR.,
PETITIONER-APPELLANT,

                      V                                          ORDER

AMANDA LANDO, RESPONDENT-RESPONDENT.


LINDA M. CAMPBELL, SYRACUSE, FOR PETITIONER-APPELLANT.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

TIMOTHY J. KIRWAN, ATTORNEY FOR THE CHILD, OSWEGO.


     Appeal from an order of the Family Court, Oswego County (Donald
E. Todd, A.J.), entered April 18, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, denied the
enforcement petition filed by Jeremy D. White, Sr.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court